Citation Nr: 1215326	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  93-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Eligibility to payment of attorney fees from past due nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1968 to March 1970.  The appellant is the Veteran's private attorney.

This matter comes to the Board of Veterans' Appeals (Board) from Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) dated in April 2007.  That Court decision set aside a September 2004 Board decision denying entitlement to service connection for PTSD, and remanded the claim for further adjudication.  The Court also directed the Board to address the issue of entitlement to an increased rating for chronic anxiety disorder, and the issue of entitlement to attorney fees for a retroactive pension award.

By way of background, in February 1996, the Board held that new and material evidence had not been submitted to reopen a claim for service connection for PTSD.  The Veteran appealed that determination to the Court.  In March 1997, the Court vacated the Board's February 1996 decision and remanded the appeal.  In November 1997, the Board remanded the issue to the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, for additional development.

Entitlement to service connection for anxiety disorder was granted in March 1999.  In addition, a March 1999 Board decision found that the Veteran had submitted new and material evidence to reopen the claim for service connection for PTSD, and denied service connection on the merits.  The Veteran appealed that determination to the Court.  In October 1999, the Court vacated the Board's March 1999 decision with respect to that issue and remanded the appeal.  A July 2000 Board decision denied service connection for PTSD.  In a January 2001 order, the Court vacated and remanded that part of the January 2000 Board decision that denied service connection for PTSD.  Following development, the now set aside 2004 Board decision followed.  

In March 2008, the Board issued a decision granting service connection for PTSD and remanding the issues of entitlement to an increased rating for anxiety disorder and eligibility for attorneys fees from past due benefits.

In April 2009, the Board remanded the claim for eligibility for attorney's fees to the RO, via the Appeals Management Center (AMC) for development.  This matter has since returned to the Board for further appellate action.

Finally, the Board notes that the issue of entitlement to a rating in excess of 10 percent for anxiety disorder was the subject of a separate April 2009 Board decision.  While the Board granted a 100 percent rating for the period from September 29, 2008, the issue of entitlement to a rating in excess of 10 percent for anxiety disorder prior to September 29, 2008 was remanded to the RO, via the AMC for additional development.  The record reflects that in May 2009, the RO awarded a 100 percent rating for anxiety disorder from the effective the October 3, 1990 effective date of the award of service connection.  As this decision represents a full grant of the benefits sought with regard to that issue, it is no longer part of the current appeal. 


FINDINGS OF FACT

1.   In a February 1996 decision, the Board denied a claim to reopen the claim for service connection for PTSD and a claim for increased rating for skin disability.  This decision was set aside in a February 1997 Joint Motion for Remand, which also referred the issue of entitlement to nonservice-connected pension.

2.  In a November 1997 remand, the Board indicated that the issue of nonservice- connected pension had not been properly developed or certified for appellate review, and referred the matter to the RO.
3.  In a June 2001 rating decision, the RO awarded nonservice-connected pension effective date of October 3, 1990.

4.  There is no final Board decision on the merits of the issue of entitlement to nonservice-connected pension.


CONCLUSION OF LAW

The appellant is not entitled to attorney fees from the award of past due nonservice-connected pension benefits.  38 U.S.C.A. § 5904(c)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 20.609(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).



II.  Analysis

The appellant contends that she is entitled to payment of attorney fees from past due nonservice-connected pension benefits.

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2002).  An attorney may charge a fee for such representation only if specified statutory and regulatory criteria are satisfied.  38 U.S.C.A. § 5904(c), (d) (West 2002);  38 C.F.R. § 20.609(c), (g), and (h) (2006).  Under 38 U.S.C.A. § 5904(c)(1) (West 2002), a fee may not be charged, allowed, or paid for services of an attorney with respect to services provided before the date on which the Board first makes a final decision in the case.  Such a fee may be charged, allowed, or paid in the case of services provided after such date only if an attorney is retained with respect to such case before the end of the one-year period beginning on that date. 

The regulation implementing 38 U.S.C.A. § 5904(c)(1) (West 2002), provides in pertinent part, that an attorney may charge fees only if the following conditions have been met: (1) a final decision had been promulgated by the Board with respect to the issue or issues involved; and (2) the attorney was retained not later than one year following the date on which that Board decision was promulgated, i.e., a qualifying fee agreement.  38 C.F.R. § 20.609(c) (2006); see also In re Mason, 13 Vet. App. 79, 83-86 (1999).

Subject to the requirements set forth above, a claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded as a result of a successful appeal to the Board or an appellate court or as a result of a reopened claim before VA following a prior denial of such benefits by the Board or an appellate court.  Such an agreement will be honored by VA only if the following conditions are met: (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or appellant; and (3) the award of past-due benefits results in a cash payment to a claimant or an appellant from which the fee may be deducted.  See 38 C.F.R. § 20.609(h) (2006). 

"Past-due benefits" are defined as a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by the Board or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction, the Board, or an appellate court.  38 C.F.R. § 20.609(h) (2006). 

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the agency of original jurisdiction following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If a higher evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the agency of original jurisdiction, and if the attorney represents the claimant or appellant in that phase of the claim, the attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  Id.

The Board notes that the regulations addressing attorney's fees were changed in 2007, and now permit attorneys and agents to charge fees for representation in instances where an agency of original jurisdiction has issued a decision on a claim or claims, and a Notice of Disagreement has been filed with respect to that decision on or after June 20, 2007.  38 C.F.R. § 14.636 (2011).  Nonetheless, these new regulations are not applicable in this case, because-as discussed below in greater detail-the relevant Notice of Disagreement was filed well before June 19, 2007.

The Veteran originally filed a claim for service connection for psychiatric disability, originally claimed as nervousness, in April 1973, which was subsequently denied by rating action in July 1973.  The Veteran repeatedly attempted to reopen the claim for service connection for psychiatric disability, which later included a claim for service connection for PTSD.  By rating decision in January 1991, the RO denied the Veteran's October 1990 claim service connection for PTSD on the basis that no new and material evidence had been submitted that adequately supported a diagnosis of PTSD.  The Veteran filed a NOD with respect to this claim, as well as a claim for increased rating for skin disability, in November 1991.

In a February 1996 decision, the Board determined that no new and material evidence had been submitted to reopen a claim for entitlement to service connection for PTSD, and denied a higher rating for the Veteran's skin disability.  

The Veteran then sought the representation of the appellant, and a fee agreement was signed on December 1996.  The Veteran appealed the Board's February 1996 determination to the Court.  

In February 1997, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  In remanding the PTSD and skin disabilities, the Joint Motion pointed out that VA should consider the Veteran's entitlement to a pension, citing to Kellar v. Brown, 6 Vet. App. 157, 162 (1994) ("his claim for an increase  . . . for his service-connected condition also presented a claim for non-service-connected pension) as well as 38 C.F.R. §§ 3.151, 3.340, 4.15, 4.16, 4.17.  

In November 1997, the Board remanded the claim to reopen the claim for service connection for psychiatric disability, to include PTSD, and the claim for increased rating for skin disability.  In the remand, the Board notes that the Court had directed that VA consider whether the Veteran was entitled to a disability pension, being that his claim for an increased rating for skin disability also presented a claim for that benefit.  The Board noted that it did not currently have jurisdiction over this issue, as it had not been properly developed or certified for appellate review, and therefore referred the claim to the RO.  
 
The case returned to the Board in March 1999.  In the March 1999 decision, the Board noted that the claim for nonservice-connected pension had been previously remanded because it did not have jurisdiction over the issue.  However, the RO did not formally adjudicate or develop the pension claim, and it had yet to be developed for appellate disposition.  Thus, the Board again referred the issue of entitlement to a nonservice-connected pension to the RO for appropriate action.  The Board proceeded to deny a claim for service connection for PTSD, and deny a rating in excess of 30 percent for skin disability, but granted the claim for service connection for chronic anxiety disorder.  The Veteran again appealed the adverse determinations to the Court.  In September 1999, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

When the case returned to the Board in July 2000, the Board again noted that the claim for nonservice-connected pension had yet to be developed and referred it to the RO for appropriate action.

In a June 2001 rating decision, the RO award a nonservice-connected pension on the basis that the Veteran was unable to secure gainful occupation due to disability.  The RO assigned an effective date of October 3, 1990, the original date of claim that had been continuously prosecuted since that date.

The appellant contends, in essence, that she is entitled to attorney's fees for past due nonservice-connected pension benefits because this claim was implicitly part of the February 1996 Board decision denying the claim to reopen the claim for service connection for PTSD and the claim for increased rating for skin disability.  She alleges that the February 1997 Joint Motion recognized that the issue of pension was implicitly denied by the Board in 1996, and ordered the Board to consider the issue.  In addition, she emphasized that her representation of the Veteran began within one year of the 1996 Board denial, and that she had continuously represented the Veteran since that time.

The Board, however, finds no basis to the contention that pension benefits were the subject of the February 1996 board decision, whether implicit or otherwise.  Rather, a review of the February 1997 Joint Motion indicates that the parties agreed that the issue had yet to be addressed, and directed VA to adjudicate the issue.  In the November 1997 Remand, the Board recognized that this issue had not been properly developed or adjudicated by the RO, and the matter was referred to the RO for such action.  Eventually, the Veteran was awarded nonservice-connected pension benefits in a June 2000 RO rating decision.  No final Board decision with respect to this issue was ever promulgated.

The Board has considered the appellant's contention that the Board's "failure to adjudicate" the claim for nonservice-connected pension, which was reasonably raised before the Board "constitutes a final adverse Board decision with respect to the claim."  In the Matter of Smith, 10 Vet. App. 311, 314 (1997).  She argues that the pension claim was raised by the record due to the Veteran's inability to work and his war-time service.  The Board, however, disagrees. 

In Smith, the Court found that a claim for a total disability rating based upon individual unemployability due to service-connected disability (TDIU) had been reasonably raised at the time of a 1992 Board decision, given that the Veteran had submitted a statement expressing his belief that he was entitled to a 100 percent total rating as he tried working and was unable to continue working.  However, in the 1992 decision the Board only referred the issue of entitlement to a TDIU to the RO, which eventually granted a TDIU.  While the Board initially denied attorney's fees for the past-due TDIU benefits given that there was no Board denial of a TDIU in the 1992 decision, the Court determined that the attorney's fees were warranted, finding that when the Board fails adjudicate a claim that was reasonably raised before it, the net outcome for the veteran amounts to a denial of the benefit sought. Smith, 10 Vet. App. at 314.

In this case, however, there record does not support that a claim for non-service connected pension was reasonably raised at the time of the Board's February 1996 decision.  In his October 1990 claim to reopen and claim for increased rating, the Veteran mainly discussed his in-service stressors in Vietnam, his psychiatric symptoms, and indicated that he had been diagnosed and treated for PTSD.  He indicated that he desired reevaluation of his skin disability.  While medical evidence from this period reflects that the Veteran was not employed and had difficulty maintaining employment, he did not discuss unemployability in his claims or statements in supports of his claims.  In addition, he did not submit his claim on a VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  Thus, unlike the circumstances in Smith, the Veteran did not raise the issue of entitlement to a pension during the course of his claim leading up to the February 1996 Board decision.

The Board acknowledges that, in the February 1997 Joint Motion, VA was instructed to adjudicate the issue of entitlement to a non-service connected pension.  However, little rationale was provided for this instruction.  The Court did not indicate that the Board had failed to adjudicate a reasonably raised claim.  Rather, they merely cited to case law and regulations that indicate that a claim for compensation may be considered a claim for pension.

In sum, no final Board decision has been issued on the matter of entitlement to nonservice-connected pension benefits, whether explicit or implicit.  Therefore, entitlement to an award attorney fees based on past due benefits flowing from the June 2001 award of nonservice-connected pension benefits, is not warranted.  See 38 U.S.C.A. § 5904(c)-(d) (West 2002); 38 C.F.R. § 20.609 (2006); In the Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 107 (1997) (the issue extant in the final Board decision in a case must be the same issue for which the attorney is seeking payment).  

The Board is mindful that the Veteran was awarded past-due compensation benefits in part due to the successful representation of the Veteran by the appellant beginning in December 1996.  However, as the appellant is no doubt aware, the Board is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel, see 38 U.S.C.A. § 
7104(c) (West 2002), as well as the laws of the United States and the precedent decisions of the Court of Appeals for Veterans Claims.  The appellant's claim in this matter is denied based on the application of unambiguous law as applied to facts not 
materially in dispute; consequently, the benefit of the doubt rule as set forth at 38 U.S.C.A. § 5107(b) and 38 C.F.R § 3.102 is not for application.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).








ORDER

Payment of attorney fees from past due nonservice-connected pension benefits is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


